DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2013/0208465).
With respect to claim 1, Ge et al. ‘465 shows and discloses a light-emitting device (Fig 1, 2), comprising a housing with a mounting surface and a housing recess in the housing recess a semiconductor laser diode which is intended and embodied to emit laser light in a direction parallel to the mounting surface during operation (Fig 1, 2: a housing 38 with a mounting surface 30 and a housing recess having a laser diode LD1 emits light parallel to the mounting surface 30), and an optical element which is arranged downstream of the semiconductor laser diode in the beam path of the laser light (Fig 1, 2: an optical element 61 downstream of LD1 in the beam path);  the optical element comprises a light-incoupling surface, exactly one reflector (Fig 1, 2, 3: a light-incoupling surface 440, exactly one reflector surface 44/441 and a light-outcoupling surface 411), the optical element is a one-piece housing cover which completely covers the housing recess in which the semiconductor laser diode is located, and the light-outcoupling surface is part of an outer surface of the optical element opposite the mounting surface (Fig 1, 2, 3: the optical element is a one-piece housing cover 38 which completely covers the housing recess which LD1 is located, and the light-outcoupling surface 411 is part of an outer surface opposite the mounting surface 30).  The claim further requires wherein the semiconductor laser diode is mounted in the housing in such a way that the laser light has a maximum divergence in a plane parallel to the mounting surface.  Ge et al. ‘465 did not explicitly state the above.  However, Ge et al. ‘465 did shows and discloses the attachment and mounting of laser chip, adjusting its lens, position and fixing the lens, etc. (Fig 4).  Therefore, it is within one skill in the art to recognize Ge et al. ‘465 capable of mounting and/or fixing its optical so that the laser has maximum divergence, for its intended use – since all or most light-emitting device system are design so that the laser diode is mounted so it can achieve most optimum output. Also, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (Fig 2; Section [033-40]).
With respect to claim 4, the claim further requires wherein the laser light is reflected at the reflector surface by total internal reflection.  Ge et al. ‘465 did not explicitly state the above.  However, Ge et al. ‘465 did not shows nor discloses any loss (i.e. partially reflective, anti-reflector, or absorbing) of laser light from the laser and reflecting off the reflector surface.  Therefore it is within one skill in the art would recognize the reflector surface having a total internal reflection.  Also, it’s well-known to one skill in the art to use total internal reflector surface to direction, for the benefit of directing all light output without loss.
With respect to claim 5, Ge et al. ‘465 shows wherein the optical element comprises a solid body of a transparent material having outer surfaces forming the light-incoupling surface, the reflector surface and the light-outcoupling surface, and wherein the solid body is free of any undercut (Fig 2, 3: solid body of transparent material forming the light-incoupling surface 440, the reflecting surface 441 and light-outcoupling surface 411).

With respect to claims 6, 7 the claims further require wherein the light-incoupling surface and/or the light-outcoupling surface form a Brewster window; OR wherein the optical element is essentially polarization-maintaining for the laser light.  Ge et al. ‘465 did not explicitly state the above, but did disclose the use of controller to control the light output (Section [043-047]).  However, it is within one skill in the art would recognize the Brewster angle or polarization angle where light is perfectly transmitted through a transparent surface at a particular polarization;  and it is well-known to one skill in the art to use known transparent material to have the light-incoupling surface and/or light outcoupling surface form a Brewster window, for the benefit not losing any light output.
With respect to claim 8, Ge et al. ‘465 shows wherein the light-incoupling surface, the reflector surface and the light-outcoupling surface are the only optically active surfaces of the optical element (Fig 3).
With respect to claim 9, Ge et al. ‘465 shows wherein a light detector is arranged in the housing and wherein, in operation, a part of the laser light is reflected from the light-incoupling surface onto the light detector (Fig 2, 3: laser light reflected from light-incoupling surface 440 onto light detector/PD).
With respect to claim 10, Ge et al. ‘465 shows wherein the semiconductor laser diode is mounted on a carrier element, the carrier element is mounted with a bottom side on a bottom surface of the housing, and the semiconductor laser diode is mounted on a side surface adjacent to the bottom side (Fig 1, 2: LD1 on carrier element 30 mounted bottom side on bottom of housing 38).
With respect to claims 11, 12 wherein the carrier element has two electrical contact layers to which the semiconductor laser diode is electrically connected, and wherein the bottom surface has two electrical contact regions, and each of the contact layers of the carrier element is electrically conductively connected to a respective one of the contact regions of the carrier element; OR wherein each of the contact layers of the carrier element are mounted on one of the contact regions.  Ge et al. ‘465 did not explicit state the above.  However, Ge et al. ‘465 did shows the laser diodes mounted on the carrier element (Fig 2: LD1, LD2 on carrier 30).  One skill in the art would recognize the laser requires electrical/current/power sources in order to operate; and since the lasers are mounted on the carrier element, the examiner would recognize the electrical and its contacts for the laser is on the carrier element to energize the lasers.

With respect to claim 13, Ge et al. ‘465 shows wherein the carrier element has a groove in the bottom side between the contact layers (Fig 2: carrier element 30 with side groove).
	

Allowable Subject Matter
Claims 2, 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2:
wherein the light-incoupling surface, the reflector surface and the light-outcoupling surface are inclined such that the laser light exits the optical element in a direction substantially perpendicular to the mounting surface.
Claim 3:
wherein the light-incoupling surface is part of an indentation in a top side of the optical element facing away from the bottom surface and the light-incoupling surface and the reflector surface are part of an elevation in a bottom side opposite the top side.											
		COMMUNICATION
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Victoria et al. (US 2017/0285233) shows and discloses a chip on submount module, where the laser diode is electrical connects top and bottom electrode (TITLE; Abstract; Fig 1-14: 215, 230, 245, 250, 255).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828